Title: To George Washington from Elias Boudinot, 17 March 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir
                            Philadelphia March 17th 1783.
                        
                        The Arrival of Capt. Barney in the Washington Packett, has afforded us, a large Budget of Intelligence
                            & opened a new Scene in this Western World.
                        I have endeavoured to discover if any of the confidential Servants of Congress, have made it a Business to
                            communicate freely to your Excellency the political State of our Affairs both at home & abroad, from time to time
                            as they have turned up.The necessity of this Knowledge to one in your Excellency’s responsible Situation, struck me as
                            essentially necessary; but to my mortification, I cannot convince myself of the Certainty of this Measure, but am rather
                            left in doubt.
                        Conscious of my own want of both Time & Talents for so important a business, nothing but the
                            necessity & usefulness of the work, could have tempted me to have troubled your Excellency with the essay at this
                            critical Period, when perhaps—unknown to me, some able Person is engaged daily for the purpose.
                        My present design therefore is, as an individual who has access to the Intelligence of Congress, and also the
                            benefit of some private, confidential Communications, to give your Excellency a short Compendium of the State of our
                            Affairs in Europe, that you may be possessed of Facts necessary for your Station—As I act in this Business, but as an
                            individual in a private Character, I shall combine the information obtained from the public dispatches, with that of
                            private intelligence but of undoubted Authority.
                        In the beginning of the last Spring the Court of London being reduced to very disagreeable Circumstances
                            occasioned as well by the State of her Finances, as by the Changes of, and divisions in her Ministry, made some very
                            distant movements to sound our Minister at Passy, relative to a separate Peace—Finding no incouragement on this Head,
                            small beginnings were soon ripened into a promising Appearance, by Englands authorizing Mr Grenville in due Form, to treat
                            with France &ca and giving instruction to Mr Oswald; a Gentleman of great candour Integrity & Abilities,
                            (as is asserted by two of our Commissioners) to treat with Dr Franklin—Great pains were taken to bring on negotiations in
                            Form, without farther express Powers with respect to America; our Commrs resolutely determined to oppose every attempt to
                            conduct the Business on a narrow Scale, tho’ Count de Vergennes thought they might safely proceed on these limited Powers;
                            however they refused to hearken to any formal propositions, or rather refused to make any proposition of an explicit
                            nature, untill the United States of America were expressly or implicitly acknowledged as independant States by Great
                            Brittain and considered as one of the Nations of the Earth.
                        In the Course of the Communications, our Commrs convinced the Court of Great Brittain (at least in
                            Appearance) of the great impolicy of their past Conduct, and of the absolute necessity they were under, of acting without
                            delay on a more enlarged Scale, and by the generosity & Candor of their Behaviour on this Occasion, to wipe away,
                            the almost indelible Stain, of british Cruelty & Barbarism from the American Mind—This produced a Commission to Mr
                            Fitzgerald, to negotiate with France &c. &c. and another to Mr Oswald, to treat with
                            america, wherein the Sovereignty & Independance of these united States are expressly acknowledged—Negotiations now
                            took place in more Earnest between the Commissioners, whatever might have been the designs & dispositions of the
                            Ministry of G.B.; as it clearly appears from our Ministers Letters that Mr Oswald acted merely on the principles of a love
                            of Peace, being neither a creature or dependant of the Ministry; and his honesty, candor & purity of Intentions,
                            soon produced such a union of Sentiment, that an accomodation appeared to be fast ripening toward perfection—The principle
                            points of discussion were, the Boundaries—The Fisheries—and the Tories—At first England appeared tenacious of the two first, but were speedily convinced of
                            their Error, and as to the last, it rather appeared to be held up merely to save their national honor—Here it is said by some, that the Court of France took the Alarm at our extensive Claims on every
                            Point, and began to fear lest the policy of England should grant to America too much—She see G. Britain heartily repenting
                            of her Folly, and all of a sudden putting about, and attempting to lay a Foundation for reconciliation with the United
                            States, by granting all her reasonable Demands, with an appearance of Generosity—The ample Share in the Fisheries and our
                            refusal to compensate or restore the Tories, gave her little Pleasure, and the extensive Claim of Territory pleased her
                            less—but when she saw the possibility of Success on the part of our Commissioners, it is alledged, that she unhappily
                            tarnished her Glory & Reputation, by secretly sending Emissaries to England in order to foment divisions and
                            promote suggestions of the unreasonableness of our propositions, and perswading that Court of the possibility of obtaining
                            concessions on the part of America, far more advantageous than what was insisted upon. The british Ministry taking the
                            advantage of these blunders by the Court of Versailles, instead of endeavouring to reduce the pretensions of America,
                            candidly (in Appearance) communicated this conduct of France to our Commissioners and thereby created a Jealousy in their
                            Minds agt that Court, as insidious & inimical—This perhaps might have too great an Effect, in alarming &
                            souring the Minds of our Comrs and it would not be unnatural to suppose, that it was greater than necessity dictated, when
                            we consider the interest the Court of London had in exaggerating on the Occasion—the whole issued in our Commissioners
                            signing the provisional Articles of Peace (a copy of which I shall endeavour to send herewith) without the Knowledge of
                            France, on the 30th Novr—and not till the next Day and after they were sent to the Court of London, were they announced to
                            Count De Vergennes, when he discovered great surprize, and covered his Chagrin by expressing his astonishment at our
                            having obtained such advantageous Terms—Our public dispatches give us no Acct of the Issue of the negotiations on the part
                            of the other belligerent Powers, except that some disputes had arose that delayed so desirable an Object, and suggesting
                            doubts of the Real desire of Great Brittain to do more than what was concluded with us, hoping to draw off the united
                            States from the War, by putting them in a Situation, which would leave them nothing to contend for—But by a very
                            confidential Letter from good, tho private Hands of a later Date it appears that the negotiations with France &
                            Spain have gone on, and on this Authority I may almost venture to say, that I believe the Terms are fully digested, if not
                            signed, between them—Spain insisted on the Cession of Gibraltar and offered to France, the spanish half of Hispaniola, if
                            she would obtain Gibraltar for her at the Expence of France—Count De Vergennes thereupon offered to England the Island of
                            Gaudalope in Exchange for that Rock, which was refused—She then added Dominica & the neutrality of St Vincents—As
                            this was the Ultimatum of France, it is supposed that it would be complied with.
                        Holland demands three things—a restoration of her captured Possessions—Compensations for Damages unjustly
                            sustained contrary to the Laws of Nations, and free navigation—a Comr is gone to Holland to settle these points, which are
                            too unimportant to cause much difficulty, so that I hope a general Peace is not far off—But I do not mean by this, that
                            there is so much certainty, as that any thing should be discontinued that is necessary for our defence—To be well prepared
                            for War, is the surest way to make peace—A great deal has been suggested about the insidious Character of the English
                            Minister, and that there is a great reason to fear, as some think, by granting America all that they have asked, the
                            People here will never consent to a war being continued, in which they have no Interest, and that therefore her scheme is
                            still to embarrass the definitive Treaty, especially as France will wish to prevent America from enjoying the Terms of the
                            provisional Treaty—This Jealousy might be plausible, was not England in a Situation too critical to sport with such
                            Important Matters—Her finances loudly call for an immediate Peace, being reduced (as her Commissioners acknowledged) to
                            the necessity of stopping the Interest due on the national Debt, to carry on the War another Campaign in Case a Peace
                            should not take Place. It is therefore on her real Interest, that I depend for the ratification of our Treaty &
                            the Completion of that with the other belligerent Powers in Case France is not so weak as to embarrass the Proceedings
                            from an idle Fear of America. Her Magnanimity, Generosity & Knowledge of her true Interests, have been so great
                            & conspicuous, that I should feel severely hurt, should she tarnish her Glory at the last Hour—This I cannot
                            believe, but will still hope for the best.
                        There has been great Harmony between our Commissioners thro’ out the Business—Mr Adams & Mr Laurens
                            have resigned their Employments, intending to return immediately to America. In the Washington came over, 600,000 Livres
                            in Cash, part of 6 Millions obtained of the Court of France, instead of 20 Million demanded.
                        Thus I have in a hurry, given your Excellency a general State of the foreign Negotiations—I have done it in
                            the most confidential manner, knowing to whom I write, and that the utmost Care will be taken to preserve the Facts
                            entirely to yourself—I have stated Facts, but dare not to hazard Opinions—As I write in my private Character, your
                            Excellency will not mention the Subject to me in your public dispatches.
                        I cannot help taking Notice, that the Ship Washington is the first american Vessel
                            which ever had an English Passport, signed by the Kings own Hand, and in which he certifies that she belongs to the United
                            States of America.
                        I need not mention to your Excellency the present embarrassed situation of Congress—Perhaps there has not
                            been a more critical, delicate & interesting Period during the war—Our Finances are in the most deplorable State,
                            and it will take a considerable Time, before they can be replenished.
                        Mr Morris (on whom every disinterested, intelligent Member of Congress, greatly relied) has resigned his
                            Office, unless Conditions are complied with, which tho’ reasonable in themselves, yet depend on very doubtful Events—Some difficulties of importance, attending the Etiquette of the Treaty in France (on which I may hereafter enlarge) give
                            us great uneasiness and add much to our perplexity.
                        The Situation of our Army, as stated in your Excellency’s Letter of last Wednesday, by no means lessens our
                            Anxiety & Mortification, especially as we have been for five or Six weeks past, most faithfully & honestly
                            engaged in laying a Foundation for their future Security, as well as making provision for a present Supply—More is not in
                            our power, and I fondly hope that in this last hour, they will not dishonor themselves, and forfeit that Glory which they
                            have supported with so much dignity to themselves & advantage to their Country—Violent Measures will certainly
                            tend to prevent the Success of those Endeavours, Congress have been so laboriously exerting, for their emolument &
                            Security—and however they may think that they are the only sufferers, yet they may be assured, that our Shoulders are not
                            free from the Burden—There is not a Man among them, who would envy us our Station, was he to be one week in Congress.
                        Mrs Boudinot & Miss Susan take this Opportunity of presenting their most affectionate Respects and
                            kindest Love & good wishes to Mrs Washington, whom they remember with the highest Sentiments of Esteem, in which
                            may I be permitted most cordially to Join those of mine. I have the honor to be with the most profound Respect, Your
                            Excellency’s Most Obedt & Afft. Hble Servt
                        
                            Elias Boudinot
                        
                        
                            P.S. By some Conversation I have since had with the Minister of France, I find that the King his Master
                                is greatly offended with our Commissioners, for signing the provisional Treaty without a confidential communication
                                with his Minister.
                        
                    